DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communications: Application filed on 12/21/2018.
Claims 1-20 are pending. Claims 1, 10, and 18 are independent.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 10-11, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shivaswamy et al. (US2017/0351679) in view of Flanagan et al. (US2020/0342358).

In regards to claim 1, Shivaswamy et al. substantially discloses a computer-implemented method comprising: 
generating, by a computer system having a memory and at least one hardware processor, a corresponding evaluation value for each one of a plurality of different parameter configurations for a combination model comprising a click-through model and a viral action model, the click-through model being configured to generate a click-through prediction corresponding to a first probability that a user will perform a click-through action to navigate to a digital content item when presented with an indication of the digital content item, the viral action model being configured to generate a viral action prediction corresponding to a second probability that the user will perform at least one viral action for the digital content item when presented with the indication of the digital content item, the at least one viral action comprising at least one online action that is visible to at least one other user (Shivaswamy et al. para[0018], estimates parameters for combination model including Click through rate (CTR) and viral action rates (VAR)); and 
selecting, by the computer system, at least one digital content item for display on a computing device using the single parameter configuration of the combination model (Shivaswamy et al. fig. 3 para[0029] claim 4, uses calibrated scores to select a subset of content items to display).  
Shivaswamy et al. does not explicitly disclose selecting, by the computer system, a subset of the plurality of different parameter configurations based on the evaluation values of the subset; 
repeating, by the computer system, the generating the corresponding evaluation value and the selecting the subset of the plurality of different parameter configurations until a single parameter configuration satisfies a convergence criteria, each repeated generating the corresponding evaluation value using the most recently selected subset of different parameter configurations in place of the plurality of different parameter configurations for the combination model.
However Flanagan et al. substantially discloses selecting, by the computer system, a subset of the plurality of different parameter configurations based on the evaluation values of the subset (Flanagan et al. para[0045], evaluates and selects (filters) a subset of configurations); 
repeating, by the computer system, the generating the corresponding evaluation value and the selecting the subset of the plurality of different parameter configurations until a single parameter configuration satisfies a convergence criteria, each repeated generating the corresponding evaluation value using the most recently selected subset of different parameter configurations in place of the plurality of different parameter configurations for the combination model (Flanagan et al. para[0059], repeating calculations until a convergence criteria is met).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the recommendation system of Shivaswamy et al. with the personalized recommendation system of Flanagan et al. in order to filter and display content the user is most likely to interact with (Flanagan et al. para[0004]).

In regards to claim 2, Shivaswamy et al. as modified by Flanagan et al. substantially discloses the computer-implemented method of claim 1, wherein the at least one viral action comprises at least one of liking the digital content item, commenting on the digital content item, and sharing the digital content item (Shivaswamy et al. para[0003]).  

Claims 10-11 recite substantially similar limitations to claims 1-2. Thus claims 10-11 are rejected along the same rationale as claims 1-2.

Claims 18-19 recite substantially similar limitations to claims 1-2. Thus claims 18-19 are rejected along the same rationale as claims 1-2.


Claim(s) 3-4, 6-9, 12-13, 15-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shivaswamy et al. in view of Flanagan et al. and Krasser et al. (US2018/0198800).

In regards to claim 3, Shivaswamy et al. as modified by Flanagan et al. substantially discloses the computer-implemented method of claim 1, further comprising: 
training, by the computer system, the click-through model using a logistic regression algorithm, the first set of hyperparameters, and the first set of training data (Shivaswamy et al. para[0019]); 
training, by the computer system, the viral action model using the logistic regression algorithm, the second set of hyperparameters, and the second set of training data (Shivaswamy et al. para[0018]); and 
generating, by the computer system, the combination model using the trained click-through model and the trained viral action model (Shivaswamy et al. para[0029]).  
Shivaswamy et al. does not explicitly disclose determining, by the computer system, a first set of hyperparameters of a first gradient boosting algorithm for the click-through model using a first Gaussian process via expected improvement criteria and a first set of training data comprising indications of whether users performed the click- through action to navigate to digital content items when presented the digital content items;
determining, by the computer system, a second set of hyperparameters of a second gradient boosting algorithm for the viral action model using a second Gaussian process via expected improvement criteria and a second set of training data comprising indications of whether users performed the at least one viral action for digital content items when presented with indications of the digital content items.
However Krasser et al. substantially discloses determining, by the computer system, a first set of hyperparameters of a first gradient boosting algorithm for the click-through model using a first Gaussian process via expected improvement criteria and a first set of training data comprising indications of whether users performed the click- through action to navigate to digital content items when presented the digital content items (Krasser et al. para[0086] and [0133]); 
determining, by the computer system, a second set of hyperparameters of a second gradient boosting algorithm for the viral action model using a second Gaussian process via expected improvement criteria and a second set of training data comprising indications of whether users performed the at least one viral action for digital content items when presented with indications of the digital content items (Krasser et al. para[0086] and [0136]).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the recommendation system of Shivaswamy et al. with the model training system of Krasser et al. in order to improve performance of models by optimizing hyperparameters (Krasser et al. para[0132]).

In regards to claim 4, Shivaswamy et al. as modified by Flanagan et al. and Krasser et al. substantially discloses the computer-implemented method of claim 3, wherein the first gradient boosting algorithm and the second gradient boosting algorithm each comprise an extreme gradient boosting (XGBoost) algorithm (Krasser et al. para[0112]).  
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the recommendation system of Shivaswamy et al. with the model training system of Krasser et al. in order to improve performance of models by optimizing hyperparameters (Krasser et al. para[0132]).

In regards to claim 6, Shivaswamy et al. as modified by Flanagan et al. and Krasser et al. substantially discloses the computer-implemented method of claim 3, wherein the first set of hyperparameters and the second set of hyperparameters comprise at least one of a maximum depth of trees and a learning rate (Krasser et al. para[0032]).
  It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the recommendation system of Shivaswamy et al. with the model training system of Krasser et al. in order to improve performance of models by optimizing hyperparameters (Krasser et al. para[0132]).

In regards to claim 7, Shivaswamy et al. as modified by Flanagan et al. and Krasser et al. substantially discloses the computer-implemented method of claim 3, wherein each one of the plurality of different parameter configurations comprises a regularization weight parameter for the click-through model and a regularization weight parameter for the viral action model, the regularization weight parameter for the click-through model being used in the training of the click-through model using the logistic regression algorithm, and the regularization weight parameter for the viral action model being used in the training of the viral action model using the logistic regression algorithm (Shivaswamy et al. [0019]).  

In regards to claim 8, Shivaswamy et al. as modified by Flanagan et al. and Krasser et al. substantially discloses the computer-implemented method of claim 3, wherein the combination model is configured to generate corresponding scores for digital content items based on the click-through model and the viral action model, and each one of the plurality of different parameter configurations comprises a combination parameter configured to weight the viral action model with respect to the click-through model in generating the corresponding scores (Flanagan et al. para[0045]).  
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the recommendation system of Shivaswamy et al. with the personalized recommendation system of Flanagan et al. in order to filter and display content the user is most likely to interact with (Flanagan et al. para[0004]).

In regards to claim 9, Shivaswamy et al. as modified by Flanagan et al. substantially discloses the computer-implemented method of claim 1.  
Shivaswamy et al. does not explicitly disclose wherein the selecting the subset of the plurality of different parameter configurations comprises selecting the subset of the plurality of different parameter configurations based on the evaluation values of the subset using a Gaussian process algorithm and a Thompson sampling algorithm.
However Krasser et al. substantially discloses wherein the selecting the subset of the plurality of different parameter configurations comprises selecting the subset of the plurality of different parameter configurations based on the evaluation values of the subset using a Gaussian process algorithm and a Thompson sampling algorithm (Krasser et al. para[0086]).
 It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the recommendation system of Shivaswamy et al. with the model training system of Krasser et al. in order to improve performance of models by optimizing hyperparameters (Krasser et al. para[0132]).

Claims 12-13 and 15-17 recite substantially similar limitations to claims 3-4 and 6-8. Thus claims 12-13, and 15-17 are rejected along the same rationale as claims 3-4 and 6-8.

Claims 20 recites substantially similar limitations to claim 3. Thus claim 20 is rejected along the same rationale as claim 3.

Claim(s)  5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shivaswamy et al. in view of Flanagan et al. al., Krasser et al., and Lee et al. (US2014/0046754).

In regards to claim 5, Shivaswamy et al. as modified by Flanagan et al. and Krasser et al. substantially discloses the computer-implemented method of claim 3. 
Shivaswamy et al. does not explicitly disclose wherein: 
the determining the first set of hyperparameters for the click-through model comprises tuning the first set of hyperparameters of the first gradient boosting algorithm using the first Gaussian process via expected improvement criteria to maximize an area under the curve (AUC) metric for the click-through model; and 
the determining the second set of hyperparameters for the viral action model comprises tuning the second set of hyperparameters using the second gradient boosting algorithm using the second Gaussian process via expected improvement criteria to maximize the AUC metric for the viral action model.  
However Lee et al. substantially discloses wherein: 
the determining the first set of hyperparameters for the click-through model comprises tuning the first set of hyperparameters of the first gradient boosting algorithm using the first Gaussian process via expected improvement criteria to maximize an area under the curve (AUC) metric for the click-through model (Lee et al. para[0046]); and 
the determining the second set of hyperparameters for the viral action model comprises tuning the second set of hyperparameters using the second gradient boosting algorithm using the second Gaussian process via expected improvement criteria to maximize the AUC metric for the viral action model (Lee et al. para[0046]).  
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined recommendation method of Shivaswamy et al. with the advertising method of Lee et al. in order to maximize user interaction with recommended content (Lee et al. para[0006]).

Claims 14 recites substantially similar limitations to claim 5. Thus claim 14 is rejected along the same rationale as claim 5.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tang et al. (“An Empirical Study on Recommendation with Multiple Types of Feedback”) teaches jointly optimizing for viral actions and clicks.
Faulhaber et al. (US2019/0155633) teaches using XGBoost algorithms to optimize hyperparameters.
Lyrkin et al. (US2017/0344644) teaches predicting number of click-through and viral actions a feed item will receive.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS HASTY whose telephone number is (571)270-7775. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.H/Examiner, Art Unit 2178                                                                                                                                                                                                        
/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178